DETAILED ACTION
	This Office action is in response to the filings of 14 April 2020.  Claims 1-60 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements of 14 April 2020 and 29 September 2020 are noted and have been considered.

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 fails to terminate in the proper punctuation.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the use of a mental process. This judicial exception is not integrated into a practical application because the implementation of the mental process with the claimed generic computing system amounts to merely using a computer as a tool to perform an abstract idea. 

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of independent claims 1, 18, 35, and 52 amount to the more receiving and displaying of data.  See MPEP 2106.05(g), discussing OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015), in which “presenting offers and gathering statistics amounted to mere data gathering”.
As a result, independent claims 1, 18, 35, and 52 are rejected under 35 USC 101.  Dependent claims 2-17, 19-34, 36-51, and 53-60 fail to cure the deficiencies of independent claims 1, 18, 35, and 52, and as a result are similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 52, 53, and 56-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dempsey et al. (US Publication 2020/0258285 A1, hereinafter Dempsey).

Regarding claim 52, Dempsey discloses a computer-implemented method for designing a real-world space comprising:
receiving image data for an image of the real-world space (Dempsey discloses a PHOTO+MEASURE web engine that utilizes digital images to calculate an amount of materials used in construction or modification of a building.  See [0006]);
executing, with one or more processors, differentiating rules for the image data to
differentiate elements of the image into coverable elements, non-coverable elements, and concealing elements (Dempsey discloses wherein target objects may be modified with a replacement overlay, at [0015] and [0056].  As seen in Fig. 5, an exterior siding overlay may be applied and displayed.  The image contains the siding [a coverable element], windows [non-coverable elements], and decorative landscaping [concealing elements]).; and 
displaying, with the one or more processors, a modified image of the real-world space in which at least one of the coverable elements is covered with a selected architectural material based on the execution of the differentiating rules (Dempsey discloses wherein target objects may be modified with a replacement overlay, at [0015] and [0056].  As seen in Fig. 5, an exterior siding overlay may be applied and displayed.  The image contains the siding [a coverable 

	Regarding claim 53, Dempsey discloses 53 the computer-implemented method according to claim 52, further comprising:
executing measuring rules for determining estimated real-world dimensions of the at least one of the coverable elements based on the received image data; wherein the determination of the quantity of the architectural material is further based on
a recognition of at least one of the concealing elements concealing at least a portion of the at least one of the coverable elements (Dempsey discloses that the total surface area for siding or re-roofing may be calculated, at [0050].  Such calculations take into account “window frames and other openings and gaps in the exterior façade”, at [0053]).

Regarding claim 56, Dempsey discloses the method of claim 53, wherein the estimated real-world dimensions of the surface of the real-world space are based on a reference object being placed in the space, the reference object having a known size and providing a spatial perspective to the image data for the image (Dempsey discloses utilizing a predefined set of target object features that come in known sizes and may be referenced for purposes of scale, at [0053]).

Regarding claim 57, Dempsey discloses the method of claim 52, wherein the elements of the image are further differentiated based on a user's annotation of the real-world space (Dempsey discloses wherein a Dynamic Measure GUI may prompt a user to select specific surfaces and/or regions for mapping, measuring, or modeling.  Such surfaces and/or regions include distinct areas such as the roof of a home and its exterior walls.  See [0016], [0042] and Fig. 4).

Regarding claim 58, Dempsey discloses the method of claim 57, wherein the two or more elements of the real-world space being comprised of a ceiling, wall, floor, window, door, furniture, or decoration within the space (Dempsey discloses wherein a Dynamic Measure GUI may prompt a user to select specific surfaces and/or regions for mapping, measuring, or modeling.  Such surfaces and/or regions include distinct areas such as the roof of a home and its exterior walls.  See [0016], [0042] and Fig. 4).

Regarding claim 59, Dempsey discloses the method of claim 52, wherein the architectural material is a flooring material (Dempsey discloses modifications to a photo include flooring types and colors, at [0026]).

Regarding claim 60, Dempsey discloses the method of claim 52, wherein a type of the architectural material is based on a selected type selected by a user (Dempsey discloses allowing a user to select roofing, siding, flooring, and paint types and colors for visualization, at [0026]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1, 4-11, 13, 16-18, 21-30, 32-35, 38-45, 47, and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Thornberry et al. (US Publication 2014/0278697 A1, hereinafter Thornberry) in view of Dempsey. 

	Regarding claim 1, Thornberry discloses a computer-implemented method for designing a real-world space comprising:
receiving image data for an image of the real-world space comprising a surface that is modifiable via an architectural material (Thornberry discloses systems and methods for “Building Materials Estimation”, in which an image acquisition engine obtains one or more images of a building and utilizes those images to calculate an amount of materials necessary to modify a portion of that building.  See paragraphs [0036-0038]);
executing measuring rules for determining estimated real-world dimensions of the surface that is modifiable via the architectural material based on the received image data, the estimated real-world dimensions comprising at least two of a length, width, or height (a report generation engine can output a roof report that contains calculated measurements of roof features.  Such measurements include the lengths of roof features.  See [0054-0055] and Fig. 4.  The various measured lengths are analogous to at least the claimed length and width, as length and width are values representing a particular side of an object.  In at least Fig. 4 it can be seen that various sides of a roof are measured and their values represented);
determining a quantity of the architectural material for covering the surface that is
modifiable via the architectural material based on the estimated real-world dimensions (subsequent to the measurement of the roof, a computer-based materials overage estimation 
displaying the determined quantity of the architectural material (as seen in the spreadsheet of Fig. 7, the square footage of a particular material is calculated and represented);
wherein the executing and the determining are performed using one or more processors (Thornberry discloses a “computer-generated” materials estimate, at [0015]).
Thornberry fails to explicitly disclose displaying a modified image of the real-world space in which the surface is covered with the architectural material.  Dempsey discloses computer-implemented surface mapping and measurement utilizing digital images, such that an amount of materials utilized to “build or repair a house” may be calculated.  See Dempsey, [0006].  Furthermore, Dempsey discloses wherein an architectural material may be selected and a 3D model generated and displayed to the user, including the selected material.  See Dempsey, [0015] and Fig. 5, which discloses user-selectable replacement overlays displayed on a 3D model of the related real-world space.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the materials estimation model of Thornberry to include the replacement overlays of Dempsey.  One would have been motivated to make such a combination for the obvious advantage of allowing a user to view selected materials as they would appear on a surface prior to actual construction.
Claims 18 and 35 recite limitations analogous in scope to those of claim 1, and as such are rejected under similar rationale.

Regarding claim 4, Thornberry and Dempsey disclose the method of claim 1, wherein the estimated real-world dimensions of the surface of the real-world space are based on a reference object being placed in the space, the reference object having a known size and providing a spatial perspective to the image data for the image (Dempsey discloses utilizing a 
Claims 21 and 38 recite limitations analogous in scope to those of claim 4, and as such are rejected under similar rationale.

Regarding claim 5, Thornberry and Dempsey disclose the method of claim 1, wherein the estimated real-world dimensions of the surface of the real-world space are based on a user's annotation of the real-world space (Thornberry discloses that roof feature measurements may be inputs made to the materials overage estimation method including hand measurement, at [0055].  User entry of a manual measurement is analogous to the claimed “user’s annotation”).
Claims 22 and 39 recite limitations analogous in scope to those of claim 5, and as such are rejected under similar rationale.  With respect to claim 

Regarding claim 6, Thornberry and Dempsey disclose the method of claim 5, wherein the user's annotation of the real-world space comprises the user differentiating two or more elements of the real-world space (Dempsey discloses wherein a Dynamic Measure GUI may prompt a user to select specific surfaces and/or regions for mapping, measuring, or modeling.  Such surfaces and/or regions include distinct areas such as the roof of a home and its exterior walls.  See [0016], [0042] and Fig. 4).
Claims 23 and 40 recite limitations analogous in scope to those of claim 6, and as such are rejected under similar rationale.

Regarding claim 7, Thornberry and Dempsey disclose the method of claim 6, the two or more elements of the real-world space being comprised of a ceiling, wall, floor, fixture, window, door, furniture, or decoration within the space (Dempsey discloses that the user may identify 
Claims 24 and 41 recite limitations analogous in scope to those of claim 7, and as such are rejected under similar rationale.

Regarding claim 8, Thornberry and Dempsey disclose the method of claim 1, further comprising: executing, for the image data, differentiating rules to differentiate elements of the image into coverable elements, non-coverable elements, and concealing elements, wherein the coverable elements include the surface that is modifiable via an architectural material (Dempsey discloses wherein target objects may be modified with a replacement overlay, at [0015] and [0056].  As seen in Fig. 5, an exterior siding overlay may be applied and displayed.  The image contains the siding [a coverable element], windows [non-coverable elements], and decorative landscaping [concealing elements]).
Claims 25 and 42 recite limitations analogous in scope to those of claim 8, and as such are rejected under similar rationale.

Regarding claim 9, Thornberry and Dempsey disclose the method of claim 8, wherein the coverable elements comprise a representation of at least one of a ceiling, a wall, or a floor; the non-coverable elements comprise a representation of at least one of a window or a door; and the concealing elements comprise a representation of at
least one of a piece of furniture or a decoration (Dempsey discloses ceilings, walls, and floors as selectively modifiable surface regions, at [0016]; windows and doors, at [0053]; and “stylistic aspects” such as fixtures, at [0004] and [0053]).
Claims 26 and 43 recite limitations analogous in scope to those of claim 9, and as such are rejected under similar rationale.


Claims 27 and 44 recite limitations analogous in scope to those of claim 10, and as such are rejected under similar rationale.

	Regarding claim 11, Thornberry and Dempsey disclose the computer-implemented method according to claim 10, wherein the determination of the
quantity of the architectural material is further based on a recognition of at least one of the concealing elements concealing at least a portion of the at least one of the coverable elements (Dempsey discloses that the total surface area for siding or re-roofing may be calculated, at [0050].  Such calculations take into account “window frames and other openings and gaps in the exterior façade”, at [0053]).
Claims 28 and 45 recite limitations analogous in scope to those of claim 11, and as such are rejected under similar rationale.

	Regarding claim 13, Thornberry and Dempsey disclose the method of claim 1, wherein the architectural material is a flooring material (Dempsey discloses modifications to a photo include flooring types and colors, at [0026]).
Claims 30 and 47 recite limitations analogous in scope to those of claim 13, and as such are rejected under similar rationale.


Claims 32 and 49 recite limitations analogous in scope to those of claim 15, and as such are rejected under similar rationale.

	Regarding claim 16, Thornberry and Dempsey disclose the method of claim 1, further comprising: determining a calculated cost of the quantity of the architectural material; and displaying the calculated cost (Thornberry discloses providing a total cost estimate for building materials, at [0093].  Dempsey discloses providing an estimated cost for products, at [0056]).
Claims 33 and 50 recite limitations analogous in scope to those of claim 16, and as such are rejected under similar rationale.
	
	Regarding claim 17, Thornberry and Dempsey disclose the method of claim 1, wherein the modified image of the real-world space comprises the determined quantity of the architectural material being presented upon the surface of the real-world
Space (Dempsey discloses rendering selected products on a user’s mapped and modeled image, at [0055].  Upon selection of a desired product, the engine can derive a total square footage of the selected product, at [0056]).
Claims 34 and 51 recite limitations analogous in scope to those of claim 17, and as such are rejected under similar rationale.

Claims 2, 3, 19, 20, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Thornberry, in view of Dempsey, further in view of Mishra et al. (US Publication 2019/0080200 A1, hereinafter Mishra).

Regarding claim 2, Thornberry and Dempsey disclose the method of claim 1, further comprising:
receiving prior image data for images of other real-world spaces comprising other
surfaces modifiable via architectural materials (Thornberry discloses receiving images such as aerial photographs for use in feature measurement, at [0054].  Dempsey discloses the use of digital photos in a PHOTO+MEASURE web tool, at [0033].  Such measurement features are not limited to the photos of a single space);
estimating real-world dimensions of the other surfaces based on initial measurement rules (feature measurement is possible for relevant images and surfaces, as in Thornberry and Dempsey); and
receiving real-world actual dimensions of the other surfaces (Thornberry and Dempsey disclose the measurement of real-world surfaces, as disclosed supra).
Thornberry and Dempsey fail to explicitly disclose generating the measuring rules for determining estimated real-world dimensions of the surface of the real-world space by modifying the initial measurement rules based on the estimated real-world dimensions of the surfaces and the actual real-world dimensions of the surfaces.
Mishra discloses a trained learning model for estimating structure feature measurements, similar to the feature measurement calculations of Thornberry and Dempsey.  Furthermore, Mishra discloses a process for training a machine learning model to estimate a measurement of a feature of a structure, including the use of a plurality of image sets, training the machine learning model based on the data from those image sets, and using the trained 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the measurement estimates of Thornberry and Dempsey to include the machine learning model of Mishra.  One would have been motivated to make such a combination for the advantage of improving the efficiency of methods for estimating building feature measurements from digital images.  See Mishra, [0003].
Claims 19 and 36 recite limitations analogous in scope to those of claim 2, and as such are rejected under similar rationale. 

Regarding claim 3, Thornberry, Dempsey, and Mishra disclose the method of claim 2, wherein the initial measuring rules are generated based on a relationship between the estimated real-world dimensions and the actual real-world dimensions of the surfaces (see, for example, Dempsey at [0053], in which target objects with known sizes are used to “infer measurements that may be more difficult to derive from a given set of images”).
Claims 20 and 37 recite limitations analogous in scope to those of claim 3, and as such are rejected under similar rationale.

Claims 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over  Dempsey, in view of Mishra.

	Regarding claim 54, Dempsey discloses the method of claim 53, further comprising: 
receiving prior image data for images of other real-world spaces comprising other
surfaces modifiable via architectural materials (Dempsey discloses the use of digital photos in a PHOTO+MEASURE web tool, at [0033].  The measurement feature is not limited to the photos of a single space);

receiving real-world actual dimensions of the other surfaces (Dempsey disclose the measurement of real-world surfaces, as disclosed supra).
Dempsey fails to explicitly disclose generating the measuring rules for determining estimated real-world dimensions of the surface of the real-world space by modifying the initial measurement rules based on the estimated real-world dimensions of the surfaces and the actual real-world dimensions of the surfaces.
Mishra discloses a trained learning model for estimating structure feature measurements, similar to the feature measurement calculations of Dempsey.  Furthermore, Mishra discloses a process for training a machine learning model to estimate a measurement of a feature of a structure, including the use of a plurality of image sets, training the machine learning model based on the data from those image sets, and using the trained machine learning model to generate a measurement estimate for a further set of images.  See Mishra, [0068-0070] and [0075-0081].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the measurement estimates of Dempsey to include the machine learning model of Mishra.  One would have been motivated to make such a combination for the advantage of improving the efficiency of methods for estimating building feature measurements from digital images.  See Mishra, [0003].

Regarding claim 55, Dempsey and Mishra disclose the method of claim 54, wherein the initial measuring rules are generated based on a relationship between the estimated real-world dimensions and the actual real-world dimensions of the surfaces (see, for example, Dempsey at [0053], in which target objects with known sizes are used to “infer measurements that may be more difficult to derive from a given set of images”).

Claims 12, 29, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Thornberry, in view of Dempsey, further in view of Guo et al. (US Publication 2018/0197557 A1, hereinafter Guo).

Regarding claim 12, Thornberry and Dempsey disclose the method of claim 1,  Thornberry and Dempsey fail to explicitly disclose such, wherein the determinations of the estimated real-world dimensions of the surface of the real-world space are further based on an estimated reverberation time.
Guo discloses an apparatus capable of determining the dimensions of a building, similar to Thornberry and Dempsey.  Furthermore, Guo discloses wherein reverberation may be used to determine the dimension of a building, at [0027].  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the digital measurement estimate of Thornberry and Dempsey to include the measurement estimate utilizing reverberation as in Guo.  One would have been motivated to make such a combination for the advantage of improving accuracy in the calculation of a dimension, a stated goal of Dempsey, at [0006].
Claims 29 and 46 recite limitations analogous in scope to those of claim 12, and as such are rejected under similar rationale.

Claims 14, 31, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Thornberry, in view of Dempsey, further in view of Key (US Publication 2016/0363990 A1).

Regarding claim 14, Thornberry and Dempsey disclose the method of claim 1.  Thornberry and Dempsey fail to explicitly disclose such, further comprising:

determining the estimated real-world dimensions of the surface of the real-world space based on the pixel-to-length ratio.
Key discloses systems and methods for using images to measure the dimensions of a relevant item.  Furthermore, Key discloses wherein a “ratio of the apparent length of the item in pixels to the apparent length of the dimensional measuring device by the known reference measurement of the dimensional measuring device to determine the dimension of the item”.  See [0013].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the digital measurement estimation of Thornberry and Dempsey to include the pixel to length ratio of Key.  One would have been motivated to make such a combination for the advantage of improving accuracy in the calculation of a dimension, a stated goal of Dempsey, at [0006].
Claims 31 and 48 recite limitations analogous in scope to those of claim 14, and as such are rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yonaha (US Patent 11,263,739) discloses systems and methods for using digital images to estimate the amount of materials necessary to perform a repair.  Van Berkel-Wijnen (US Publication 2018/0360393) discloses utilizing a known ratio of length to pixel in order calculate measurements for objects within a digital image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145